Exhibit 10.1

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

PURCHASE AGREEMENT

BETWEEN

BIOTECHNOLOGY VALUE FUND, L.P., ON ITS OWN BEHALF AND ON BEHALF

OF BIOTECHNOLOGY VALUE FUND II, L.P. AND INVESTMENT 10, L.L.C.

and

LIGAND PHARMACEUTICALS INCORPORATED

Dated as of May 20, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

   1

1.01

  

Definitions

   1

ARTICLE II PURCHASE AND SALE OF RIGHTS

   3

2.01

  

Purchase and Sale

   3

2.02

  

Excluded Liabilities and Obligations

   3

2.03

  

Excluded Assets

   3

2.04

  

Sale

   3

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

   4

3.01

  

Corporate Existence and Power

   4

3.02

  

Corporate Authorization

   4

3.03

  

Governmental Authorization

   4

3.04

  

Non-Contravention

   4

3.05

  

No Undisclosed Material Liabilities

   5

3.06

  

Litigation

   5

3.07

  

Compliance with Laws

   5

3.08

  

No Prior Transfer

   5

3.09

  

Intellectual Property

   5

3.10

  

Finders’ Fees

   6

3.11

  

Other Information

   6

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER

   6

4.01

  

Organization and Existence

   6

4.02

  

Corporate Authorization

   6

4.03

  

Governmental Authorization

   6

4.04

  

Non-Contravention

   6

4.05

  

Litigation

   6

4.06

  

Compliance with Laws

   7

4.07

  

Finders’ Fees

   7

4.08

  

Financing

   7

ARTICLE V COVENANTS

   7

5.01

  

Maintenance of Existence

   7

5.02

  

No Liens, Judgments

   7

5.03

  

Maintenance of Intellectual Property

   7

5.04

  

Litigation Costs

   7

5.05

  

Confidentiality

   8

5.06

  

Public Announcement

   8

5.07

  

Payments

   8

 

i



--------------------------------------------------------------------------------

5.08

  

Audits

   8

5.09

  

Commercially Reasonable Efforts; Further Assurances

   9

5.10

  

Notice

   9

5.11

  

Information Sharing

   9

5.12

  

Restrictions on Encumbrances

   9

5.13

  

Enforcement

   9

5.14

  

Impairment of Rights

   10

ARTICLE VI SURVIVAL; INDEMNIFICATION

   10

6.01

  

Indemnification

   10

6.02

  

Procedures; No Waiver; Exclusivity

   10

ARTICLE VII TERM

   11

7.01

  

Term

   11

ARTICLE VIII MISCELLANEOUS

   11

8.01

  

Notices

   11

8.02

  

Amendments; No Waivers

   12

8.03

  

Expenses

   12

8.04

  

Successors and Assigns

   12

8.05

  

Governing Law; Jurisdiction

   13

8.06

  

Counterparts; Effectiveness

   13

8.07

  

Entire Agreement

   13

8.08

  

Captions

   13

8.09

  

General Interpretive Principles

   14

Exhibits

     

Exhibit A

   Patents and Patent Applications   

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

AGREEMENT dated as of May 20, 2010 between Ligand Pharmaceuticals Incorporated,
a Delaware corporation (“Seller”), and Biotechnology Value Fund, L.P., a limited
partnership organized under the laws of Delaware (“Buyer”), on its own behalf
and on behalf of Biotechnology Value Fund II, L.P. and Investment 10, L.L.C.

W I T N E S S E T H :

WHEREAS, Buyer desires to purchase the rights to receive certain payments from
Seller, and Seller desires to sell, assign and transfer such rights to Buyer,
upon the terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

1.01 Definitions. The following terms, as used herein, have the following
meanings:

“Affiliate” means with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such other Person.

“Agreement” means this Purchase Agreement between Buyer and Seller.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or permitted to be closed in the city of San Francisco,
California.

“Closing” has the meaning set forth in Section 2.01.

“Confidential Disclosure Agreement” has the meaning set forth in Section 5.05.

“Excluded Liabilities and Obligations” has the meaning set forth in
Section 2.02.

“Governmental Authority” means any government, court, regulatory or
administrative agency or commission, or other governmental authority, agency or
instrumentality, whether federal, state or local (domestic or foreign),
including, without limitation, the PTO and the U.S. National Institutes of
Health.

“Indemnified Party” has the meaning set forth in Section 6.02.

“Indemnifying Party” has the meaning set forth in Section 6.02.

“Knowledge” means, as to a Person, the actual knowledge of the executive
officers of such Person, if the Person is a corporation or a limited
partnership.



--------------------------------------------------------------------------------

“License Agreement” means that certain Collaboration and License Agreement,
dated April 19, 2001, by and between Seller (as successor in interest to Genaera
Corporation) and MedImmune, as the same may be amended from time to time.

“Licensed Product” has the meaning ascribed to such term in the License
Agreement.

“Lien” means, with respect to any agreement or other asset, any mortgage, lien,
pledge, charge, security interest or encumbrance of any kind in respect of such
asset.

“Loss” has the meaning set forth in Section 6.01.

“Ludwig” means Ludwig Institute for Cancer Research, a Swiss not-for-profit
corporation.

“Ludwig License” means collectively, (i) the Amended License Agreement dated
December 20, 1999 by and between Ludwig and Magainin Pharmaceuticals, Inc.
(a/k/a Genaera Corporation); (ii) the Second Research Agreement dated
December 20, 1999 by and between Ludwig and Magainin Pharmaceuticals, Inc.
(a/k/a Genaera Corporation); and (iii) the Collaborative Research Agreement
dated December 20, 1996 by and between Ludwig and Magainin Pharmaceuticals, Inc.
(a/k/a Genaera Corporation).

“MedImmune” means MedImmune, Inc., a Delaware corporation.

“Milestone Payments” means the milestone payments which are payable by MedImmune
to Seller (as successor in interest to Genaera Corporation) pursuant to
Section 6.10 of the License Agreement.

“Patents” means the patents and applications listed in Exhibit A hereto.

“Person” means an individual, corporation, partnership, association, trust or
other entity or organization, but not including a government or political
subdivision or any agency or instrumentality of such government or political
subdivision.

“PTO” means the United States Patent and Trademark Office.

“Purchase Price” has the meaning set forth in Section 2.01(b).

“Royalties” means the royalties which are payable by MedImmune to Seller (as
successor in interest to Genaera Corporation) pursuant to Sections 6.1, 6.2 and
6.3 of the License Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF RIGHTS

2.01 Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement:

(a) Buyer agrees to purchase from Seller, and Seller agrees to sell, transfer,
assign and deliver, or cause to be sold, transferred, assigned or delivered, to
Buyer, upon execution of this Agreement, free and clear of all Liens, effective
as of May 20, 2010, fifty percent (50%) of all Royalties and Milestone Payments
which are actually received by Seller together with any and all rights to
collect any such amounts (the “Rights”). In accordance with the terms hereof,
Seller shall have the right to enforce collection of such payments until such
time as Buyer notifies Seller that it intends to enforce collection in
accordance with Section 5.13.

(b) For and in consideration of this right, Buyer shall pay to Seller an amount
equal to One Million Three Hundred Seventy-Five Thousand U.S. dollars (U.S.
$1,375,000) (the “Purchase Price”). The payment of the Purchase Price by Buyer
to Seller shall be made upon execution and delivery of this Agreement. The
occurrence of such execution and delivery and payment is sometimes hereinafter
referred to as the “Closing”. The Purchase Price is non-refundable and
non-creditable.

(c) Buyer shall pay to Seller $16,450.00 on a semi-annual basis on January 15th
and July 15th of each year, beginning on July 15, 2010 and ending on January 15,
2016, which the parties agree is fifty percent (50%) of the estimated costs and
fees related to maintenance of the Patents, including any related annual or
other license fees. In the event that this Agreement is terminated by Buyer in
accordance with Section 7.01, Buyer shall have no further obligation to pay any
such costs and fees, except for amounts accrued and unpaid pro rata through the
date of such termination.

(d) At the Closing, Seller shall cause to be delivered to Buyer:

(i) a certified copy of the resolutions of the Board of Directors of Seller
authorizing this Agreement and the transactions contemplated hereby; and

(ii) a receipt for the Purchase Price.

2.02 Excluded Liabilities and Obligations. Notwithstanding any provision in this
Agreement or any other writing to the contrary, Buyer is acquiring only the
Rights and is not assuming any liability or obligation of Seller of whatever
nature, whether presently in existence or arising or asserted hereafter. All
such liabilities and obligations shall be retained by and remain obligations and
liabilities of Seller (the “Excluded Liabilities and Obligations”).

2.03 Excluded Assets. Buyer does not, by purchase of the Rights granted
hereunder, acquire any assets or contract rights of Seller whether presently in
existence or arising or asserted hereafter (including the obligations under the
License Agreement and the Ludwig License Agreement) other than the related
rights to pursue collection of the amounts owing in relation to the Rights in
accordance with Section 5.13.

2.04 Sale. The parties intend that the transaction hereunder constitutes a sale
of the Rights by Seller to Buyer for U.S. federal income tax purposes. Buyer,
Biotechnology Value Fund II, L.P, Investment 10, L.L.C. and Seller shall report
the transaction hereunder on their tax returns in accordance with the foregoing
and shall not take any position and shall cause their Affiliates, successors and
assigns to not take any position (whether in any audit, on any tax return or
otherwise) that is inconsistent therewith unless otherwise required by
applicable law or pursuant to a “determination” within the meaning of
Section 1313(a) of the Internal Revenue Code of 1986, as amended.

 

3



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that:

3.01 Corporate Existence and Power. Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware,
and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and to perform its obligations under this Agreement. Seller has
acquired the License Agreement, the Ludwig License, the Rights and the Patents
from the Genaera Liquidating Trust.

3.02 Corporate Authorization. The execution, delivery and performance by Seller
of this Agreement, and the consummation and performance by Seller of the
transactions contemplated hereby are within Seller’s corporate powers and have
been duly authorized by all necessary corporate action on the part of Seller.
This Agreement has been duly executed and delivered and constitutes a valid and
binding agreement of Seller, enforceable against Seller in accordance with its
terms, except that (A) the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought and (B) any rights to indemnity or contribution thereunder may be
limited by federal and state securities laws and public policy considerations.

3.03 Governmental Authorization. The execution, delivery and performance by
Seller of this Agreement does not require any notice to, action or consent by or
in respect of, or filing with, any Governmental Authority except for filings
required by the Securities Act of 1933, as amended, or the Securities Exchange
Act of 1934, as amended, or actions taken or filings made, if any.

3.04 Non-Contravention.

(a) The execution, delivery and performance by Seller of this Agreement does not
and will not (i) contravene or conflict with the organizational documents of
Seller; (ii) contravene or conflict with or constitute a violation of any
provision of any law or regulation binding upon or applicable to Seller, which
contravention, conflict or violation would reasonably be expected to have a
material adverse effect on the Rights, the License Agreement or the Licensed
Product; (iii) contravene or conflict with or constitute a violation of any
judgment, injunction, order or decree binding upon or applicable to Seller,
which contravention, conflict or violation would reasonably be expected to have
a material adverse effect on the Rights, the License Agreement or the Licensed
Product; (iv) constitute a default under or give rise to any right of
termination, cancellation or acceleration of any right or obligation of Seller
under any material written agreement to which Seller is a party or to a loss of
any benefit relating to the

 

4



--------------------------------------------------------------------------------

Rights, the License Agreement or the Licensed Product; or (v) result in the
creation or imposition of any Lien on the Rights, the License Agreement or the
Licensed Product (except for any Lien in favor of Buyer).

(b) Other than pursuant to this Agreement, Seller has not granted, and to the
Knowledge of Seller there does not currently exist, any Lien on the License
Agreement or the Licensed Product.

3.05 No Undisclosed Material Liabilities. There are no material liabilities or
obligations of Seller related to the Licensed Product of any kind whatsoever,
whether accrued, contingent, absolute, determined, determinable or otherwise,
other than those which would not reasonably be expected to adversely affect
Buyer’s rights hereunder, and there is no existing condition, situation or set
of circumstances which would reasonably be expected to result in such a
liability or obligation, other than those which would not reasonably be expected
to adversely affect Buyer’s rights hereunder.

3.06 Litigation. There is no action, suit, investigation or proceeding, of which
Seller has received notice, pending or, to the Knowledge of Seller, threatened,
before any Governmental Authority or arbitrator related to the License Agreement
or the Licensed Product which would reasonably be expected to have a material
adverse effect on Buyer’s rights hereunder. To the Knowledge of Seller, there
have been no claims made by any Person with respect to, and no actions, suits or
other proceedings relating to the License Agreement or the Licensed Product
which would reasonably be expected to have a material adverse effect on Buyer’s
rights hereunder.

3.07 Compliance with Laws. Seller is not in violation of, has not violated, and
to the Knowledge of Seller, is not under investigation with respect to and has
not been threatened to be charged with or given notice of any violation of, any
law, rule, ordinance or regulation, or judgment, order or decree entered by any
Governmental Authority which would reasonably be expected to have a material
adverse effect on the Rights.

3.08 No Prior Transfer. Seller has not assigned and has not in any other way
conveyed, transferred, or encumbered all or any portion of the Rights, the
License Agreement or the Licensed Product.

3.09 Intellectual Property.

(a) Seller has not received any notice in writing to the effect that any Person
has claimed that the Patents are invalid or unenforceable. To the Knowledge of
Seller, there is no set of facts or circumstances that if presented to a
Governmental Authority would reasonably be expected to render the Patents
invalid or unenforceable.

(b) To the Knowledge of Seller, the manufacture, use, sale or import of the
Licensed Product would not infringe a patent or other intellectual property
right of another Person. To the Knowledge of Seller, there is no pending or
threatened action, suit, proceeding or claim by others that the manufacture or
sale of the Licensed Product would infringe any patent or other intellectual
property right of another Person.

 

5



--------------------------------------------------------------------------------

3.10 Finders’ Fees. There is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of
Seller who might be entitled to any fee or commission from Buyer or any of its
Affiliates upon consummation of the transactions contemplated by this Agreement.

3.11 Other Information. Neither this Agreement nor any of the exhibits appended
hereto contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein not
misleading, except as would not reasonably be expected to have a material
adverse effect on the Rights, the License Agreement or the Licensed Product.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that:

4.01 Organization and Existence. Buyer is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization and has all
applicable powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.

4.02 Corporate Authorization. The execution, delivery and performance by Buyer
of this Agreement and the consummation by Buyer of the transactions contemplated
hereby are within the powers of Buyer and have been duly authorized by all
necessary action on the part of Buyer. This Agreement constitutes a valid and
binding agreement of Buyer.

4.03 Governmental Authorization. The execution, delivery and performance by
Buyer of this Agreement does not require any action by or in respect of, or
filing with, any Governmental Authority (except for actions taken or filings
made, if any).

4.04 Non-Contravention. The execution, delivery and performance by Buyer of this
Agreement does not and will not (i) contravene or conflict with the
organizational documents of Buyer; (ii) contravene or conflict with or
constitute a violation of any provision of any law or regulation binding upon or
applicable to Buyer; or (iii) contravene or conflict with or constitute a
violation of any judgment, injunction, order or decree binding upon or
applicable to Buyer, except as would not reasonably be expected to materially
adversely affect Seller’s rights to receive or retain the Purchase Price paid
hereunder.

4.05 Litigation. There is no action, suit, investigation or proceeding (or any
basis therefor), of which Buyer has received notice, pending against, or to the
Knowledge of Buyer, threatened against or affecting, Buyer before any court or
arbitrator or any governmental body, agency or official which would reasonably
be expected to materially adversely affect Seller’s rights to receive or retain
the Purchase Price paid hereunder.

 

6



--------------------------------------------------------------------------------

4.06 Compliance with Laws. Buyer is not in violation of, has not violated, and
to the Knowledge of Buyer, is not under investigation with respect to and has
not been threatened to be charged with or given notice of any violation of, any
law, rule, ordinance or regulation, or judgment, order or decree entered by any
Governmental Authority which would reasonably be expected to materially
adversely affect Seller’s rights to receive or retain the Purchase Price paid
hereunder.

4.07 Finders’ Fees. There is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of
Buyer who might be entitled to any fee or commission from Seller upon
consummation of the transactions contemplated by this Agreement.

4.08 Financing. At the Closing, Buyer will have sufficient funds available to
pay the Purchase Price.

ARTICLE V

COVENANTS

Buyer and Seller agree that:

5.01 Maintenance of Existence. Seller shall take all required action to maintain
its existence until such time as Buyer has received all payments with respect to
the Rights.

5.02 No Liens, Judgments. Seller shall take all necessary action to promptly
discharge any Liens which attach to the Rights or impair payment to Buyer.
Seller shall not permit any judgment to exist which attaches to or otherwise
impairs the Rights.

5.03 Maintenance of Intellectual Property.

(a) Seller shall pay all costs and fees related to prosecution or maintenance of
the Patents, including any related annual or other license fees.

(b) Seller shall exclusively control all prosecution, maintenance, defense and
enforcement of the Patents; provided that Seller shall diligently pursue all
prosecution, maintenance, defense and enforcement of the Patents and shall
provide Buyer with a quarterly update of any and all actions it is taking in
furtherance thereof.

5.04 Litigation Costs.

(a) Subject to the termination right of Buyer under Section 7.01, Buyer and
Seller shall share equally in the reasonable costs and fees incurred in
connection with litigation commenced by or against MedImmune; provided that in
connection with litigation commenced to increase the Royalties payable to
Seller, Buyer and Seller shall negotiate in good faith the sharing of any such
costs and fees prior to commencing such litigation. All such litigation costs
and fees (other than in connection with litigation commenced to increase the
Royalties) shall initially be paid by Seller. Seller shall retain the full right
to control such litigation, including, without limitation, any settlement of
such litigation, and any such litigation costs and fees payable by Buyer shall
be recouped only from amounts owing from Milestone Payments and Royalties
payable to Buyer, if any.

 

7



--------------------------------------------------------------------------------

(b) In the event that Seller decides not to initiate or continue with litigation
relating to the License Agreement, the Ludwig License, the Licensed Product or
the related rights, Buyer shall have the right but not the obligation to pursue
the litigation and Seller shall share equally in the reasonable costs and fees
incurred in connection with such litigation, with Buyer’s only option for
reimbursement being to recoup any costs and fees owing to Buyer from any
judgment, award or settlement resulting from such litigation.

(c) In the event that either party has not paid its share of costs and fees in
accordance with the foregoing, the other party shall have the right to deduct
such costs and fees (plus accrued interest) from any judgment, award or
settlement resulting from such litigation (including any settlement) before the
non-participating party shares in any such judgment, award or settlement.

5.05 Confidentiality. The parties have entered into a Mutual Non-Disclosure
Agreement dated April 28, 2010 (as may be amended from time to time, the
“Confidential Disclosure Agreement”) which, to the extent not otherwise
inconsistent with this Agreement, remains in full force and effect.

5.06 Public Announcement. The Confidential Disclosure Agreement notwithstanding,
each party shall have the right to make disclosures relevant to this Agreement
that are required by law, governmental rules and regulations or the rules and
regulations of any applicable securities exchange or trading system. The parties
agree to consult with each other before issuing any other press release or
making any other public statement with respect to this Agreement; provided that
each party agrees to act reasonably to accommodate the other party’s request for
disclosure.

5.07 Payments. Promptly upon receipt but in no event more than thirty
(30) Business Days of the end of each calendar quarter during the term of this
Agreement, Seller will remit to Buyer payments due hereunder, pursuant to
Section 2.01, in U.S. dollars by federal funds wire transfer pursuant to
instructions received from Buyer. Prior to such payment to Buyer, Seller shall
hold all amounts received pursuant to the Rights that are payable to Buyer in
trust for Buyer and, upon Buyer’s reasonable request, Seller shall deposit such
amounts into a collateral account with instructions for payment to Buyer. The
amount of the payment pursuant to the Rights shall be calculated by multiplying
(a) the Royalties and Milestone Payments actually received by Seller pursuant to
the License Agreement, by (b) 0.50. Any payment due hereunder (pursuant to
Section 2.01) shall be made without offset or deduction for any claim of
rescission, offset or counterclaim or for any defense or other liability or
obligation of Seller or any of its Affiliates. By notice to Seller in writing,
Buyer may instruct Seller to make such payments to another of its accounts or
the account(s) of Buyer’s Affiliate(s). Buyer shall provide to Seller any
applicable tax forms exempting Seller from any withholding, transfer,
value-added or sales tax imposed against Seller by any Governmental Authority.

5.08 Audits. Not more than once in any calendar year, at Buyer’s request and at
Buyer’s expense, Seller shall cause an independent registered public accounting
firm mutually

 

8



--------------------------------------------------------------------------------

acceptable to the parties to conduct an audit of the relevant books and records
of Seller, for the purposes of verifying amounts due Buyer hereunder. Buyer’s
then-current independent registered public accounting firm shall be deemed
mutually acceptable to the parties under the preceding sentence. Such books and
records are confidential information of Seller and may not be disclosed to
Buyer. Accountant shall report to Buyer only that the amounts paid hereunder
have been correct, or the amount of shortfall or overpayment, if any. Seller
shall promptly pay any shortfall reported by such accountant and Buyer shall
promptly refund any overpayment. If any shortfall in payments owed to Buyer
exceeds five percent (5%) of the aggregate payments to Buyer for such calendar
year, then Seller shall reimburse Buyer for the cost of such audit. If there is
a dispute as to an amount payable to Buyer hereunder, Seller shall deposit such
amount into a bank account, to be agreed upon by Buyer and Seller, until such
dispute is resolved.

5.09 Commercially Reasonable Efforts; Further Assurances. Subject to the terms
and conditions of this Agreement, each party will use its commercially
reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary under applicable laws and regulations to
consummate the transactions contemplated by, and perform its obligations under,
this Agreement. Buyer and Seller agree to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be reasonably necessary in order to consummate or implement
expeditiously the transactions contemplated by, and perform its obligations
under, this Agreement.

5.10 Notice. Seller shall promptly notify Buyer of (a) the occurrence of any
adverse event such as a Lien, judgment, insolvency or action by its creditors
which would reasonably be expected to impair the Rights or (b) any event of
which Seller becomes aware that would reasonably be expected to materially
impact the development or commercialization of the Licensed Product.

5.11 Information Sharing. Seller shall promptly provide Buyer with notice and
copies of all documentation pertaining to the License Agreement, including
copies of all material correspondence with MedImmune. In addition, on a
quarterly basis Seller shall provide Buyer with an update as to the status of
the License Agreement.

5.12 Restrictions on Encumbrances. Seller will not encumber or create any Lien
on the License Agreement, or effect an amendment to the License Agreement which
would reasonably be expected to adversely affect the Rights, without the prior
written consent of Buyer (which consent shall not unreasonably withheld,
conditioned or delayed).

5.13 Enforcement. In the event that any payment by MedImmune to Seller under the
License Agreement is overdue and despite Seller’s good faith and commercially
reasonable efforts MedImmune has not made such payment, Buyer shall provide
Seller with reasonable advance notice that it intends to enforce its Rights.
Buyer and Seller shall discuss the advisability of such enforcement for a period
of no less than thirty (30) days. If Buyer and Seller are not able to agree on a
course of action, Buyer shall be entitled to take such steps as it deems
appropriate to enforce the payment obligation of MedImmune. Seller shall be
deemed to have assigned its rights hereunder in order to permit Buyer to enforce
payment, and upon request will execute any documents as shall be reasonably
requested by Buyer to evidence the assignment to Buyer of the right to collect
payment of the Rights. Buyer shall be entitled to pay itself all

 

9



--------------------------------------------------------------------------------

amounts owing to it relating to the Rights, including reasonable collection and
litigation costs and expenses incurred on its own behalf in connection with the
enforcement of such Rights and amounts which may be owing by Seller, from any
proceeds of collections prior to paying the remainder of such proceeds to
Seller.

5.14 Impairment of Rights. Seller shall not take action which, directly or
indirectly, (i) materially affects the Ludwig License or the Rights of Buyer
under the License Agreement, in either case without the prior written consent of
Buyer (which consent shall not be unreasonably withheld, conditioned or
delayed), or (ii) creates any material liabilities or material obligations of
Seller related to the Licensed Product of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise which would result
in a liability or an obligation which would adversely affect Buyer’s Rights
hereunder.

ARTICLE VI

SURVIVAL; INDEMNIFICATION

6.01 Indemnification.

(a) Seller hereby indemnifies Buyer and its Affiliates against, and agrees to
hold each of them harmless from, any and all damage, loss, liability and expense
(including, without limitation, reasonable expenses of investigation and
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding) (collectively, “Loss”) incurred or suffered by Buyer and its
Affiliates arising out of any misrepresentation or breach of warranty, covenant
or agreement made or to be performed by Seller pursuant to this Agreement,
including any failure by Seller to satisfy any of the Excluded Liabilities and
Obligations as more particularly set forth above.

(b) Buyer, jointly and severally, hereby indemnifies Seller and its Affiliates
against, and agrees to hold each of them harmless from, any and all Loss
incurred or suffered by Seller and its Affiliates arising out of (i) any
misrepresentation or breach of warranty contained in Article IV, (ii) any breach
of Section 5.05 and (iii) any breach by Buyer under Section 5.13.

6.02 Procedures; No Waiver; Exclusivity.

(a) The party seeking indemnification under Section 6.01 (the “Indemnified
Party”) agrees to give prompt notice to the party against whom indemnity is
sought (the “Indemnifying Party”) of the assertion of any claim, or the
commencement of any suit, action or proceeding in respect of which indemnity may
be sought under Section 6.01; provided that the failure to give such notice
shall not affect the Indemnified Party’s rights hereunder except to the extent
the Indemnifying Party is materially prejudiced by such failure. The
Indemnifying Party shall control the defense of any such third party suit,
action or proceeding at its own expense. The Indemnifying Party shall not be
liable under Section 6.01 for any settlement effected without its prior consent
of any claim, litigation or proceeding in respect of which indemnity may be
sought hereunder; provided that such consent may not be unreasonably withheld.

(b) No investigation by either party of other matters shall limit such party’s
rights to indemnification hereunder.

 

10



--------------------------------------------------------------------------------

(c) The representations, warranties, covenants and agreements contained herein
shall survive the Closing. The expiration of any term of this Agreement shall
not excuse any party hereto from its liability in respect of any breach hereof
prior to such expiration.

ARTICLE VII

TERM

7.01 Term. This Agreement will terminate (i) upon notice of termination to
Seller from Buyer or (ii) upon receipt of payment by Buyer of all applicable
payments due hereunder. The provisions of Section 5.05, Section 8.03 and
Article VI in respect of any breaches prior to the expiration date of this
Agreement, shall survive any expiration of this Agreement.

ARTICLE VIII

MISCELLANEOUS

8.01 Notices. All notices, requests and other communications to either party
hereunder shall be in writing and shall be given by regular mail or courier as
follows:

 

  (a) if to Buyer, to:

Biotechnology Value Fund, L.P.

One Sansome Street, 30th Floor

San Francisco, CA 94104

Attention: Mark N. Lampert

Facsimile:(415) 288-2394

with a copy to (which shall not constitute notice):

 

  (b) Reed Smith LLP

101 Second Street, Suite 1800

San Francisco, CA 94105

Attn: Colleen H. McDonald

Facsimile No.: (415) 391-8269

if to Seller, to:

Ligand Pharmaceuticals Incorporated

11085 North Torrey Pines Road, Suite 300

San Diego, CA 92037

Attn: General Counsel

Facsimile No.: (858) 550-7272

 

11



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, CA 92130

Attn: Faye H. Russell

Facsimile No.: (858) 523-5450

or to such other address as any party may have furnished to the other in writing
in accordance herewith. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

8.02 Amendments; No Waivers.

(a) Any provisions of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by Buyer and Seller or in the case of a waiver, by the party against whom the
waiver is to be effective.

(b) No failure or delay by either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

8.03 Expenses. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement shall be paid by the party incurring
such cost or expense; provided that with respect to any dispute hereunder, the
successful party shall be entitled to recover the costs and expenses incurred in
relation to such dispute.

8.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. After
the Closing, without limiting the generality of the foregoing, nothing herein
shall prohibit or restrict (i) either party from assigning any of its rights and
obligations hereunder in connection with the transfer or sale of all or
substantially all of its business, or in the event of a merger, consolidation,
change of control or similar transaction (a “Change of Control Transaction”);
provided that if such party is Seller, it shall ensure the acquiror in such
transaction assumes Seller’s rights and obligations hereunder, (ii) Buyer from
assigning any of its rights and obligations hereunder to any Affiliate of Buyer
or any other Person; provided that, without the consent of Seller, no such
assignment shall relieve Buyer from its obligations hereunder, or (iii) Seller
from assigning any of its rights and obligations under the License Agreement or
this Agreement to any other Person; provided that Buyer’s consent shall be
required only in connection with an assignment, transfer or sale of the License
Agreement to MedImmune or any successor thereto (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, further, that any such
assignee (including MedImmune) shall assume Seller’s obligations to Buyer under
this Agreement. Any party which assigns its rights and obligations as permitted
under this Section 8.04 shall provide notice to the other party promptly
following completion of such assignment.

 

12



--------------------------------------------------------------------------------

(b)

(i) If MedImmune offers to purchase the License Agreement, the Ludwig License
and related rights as a package (the “License Assets”), the parties shall
negotiate in good faith the definitive documentation related to such purchase
and sale.

(ii) If Seller proposes to sell or transfer the License Assets, in a sale of
assets (or the acquisition of an entity whose sole assets are the License
Agreement, the Ludwig License and related rights) in one or more related
transactions (and, for clarity, not in connection with a Change of Control
Transaction), and has received a bona fide offer in writing from unaffiliated
third parties to purchase the License Assets (other than in a Change of Control
Transaction) (collectively, the “Offered Rights”), then Seller shall promptly
give written notice (the “Notice”) to Buyer at least (5) Business Days prior to
the execution of definitive documentation related to such sale or transfer. The
Notice shall describe in reasonable detail the proposed sale or transfer
including, without limitation, the nature of such sale or transfer and the
consideration to be paid (the “Offered Price”). Buyer may purchase all (but not
less than all) of the Offered Rights at the Offered Price and subject to the
same material terms and conditions described in the Notice. Buyer shall exercise
such purchase right, if at all, by giving written notice of its exercise of such
right to Seller within (3) Business Days after receipt of the Notice.

8.05 Governing Law; Jurisdiction. This Agreement shall be construed in
accordance with and governed by the law of the State of California, without
regard to any conflict of laws principles . Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.

8.06 Counterparts; Effectiveness. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto.

8.07 Entire Agreement. This Agreement and the Exhibits hereto, and the
Confidential Disclosure Agreement constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
parties with respect to the subject matter of this Agreement; provided that in
the event of any inconsistency between this Agreement and the Confidential
Disclosure Agreement, the provisions of this Agreement shall govern. No
representation, inducement, promise, understanding, condition or warranty not
set forth herein has been made or relied upon by either party hereto. None of
this Agreement, nor any provision hereof, is intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder.

8.08 Captions. The titles and captions herein are included for convenience of
reference only arid shall be ignored in the construction or interpretation
hereof.

 

13



--------------------------------------------------------------------------------

8.09 General Interpretive Principles. For purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

(a) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

(c) references herein to “Articles,” “Sections,” “Subsections,” “Paragraphs” and
other subdivisions without reference to a document are to designated Articles,
Sections, Subsections, Paragraphs and other subdivisions of this Agreement;

(d) reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e) the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision;

(f) the term “include” or “including” shall mean without limitation by reason of
enumeration; and

(g) reference to any document referenced herein shall include all exhibits,
schedules or other supplements thereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LIGAND PHARMACEUTICALS INCORPORATED By:  

/s/ John Sharp

  Name: John Sharp   Title: Chief Financial Officer

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

BIOTECHNOLOGY VALUE FUND, L.P.

 

By:   BVF Partners L.P., its general partner By:   BVF Inc., its general partner
By:  

/s/ Mark N. Lampert

  Mark N. Lampert   President

ACKNOWLEDGED AND AGREED:

 

BIOTECHNOLOGY VALUE FUND II, L.P. By:   BVF Partners L.P., its general partner
By:   BVF Inc., its general partner By:  

/s/ Mark N. Lampert

  Mark N. Lampert   President

 

  INVESTMENT 10, L.L.C.

By:

  BVF Partners L.P., its general partner

By:

  BVF Inc., its general partner

By:

 

/s/ Mark N. Lampert

  Mark N. Lampert   President

 

16



--------------------------------------------------------------------------------

EXHIBIT A

Patents and Patent Applications

 

Patent / Application

Number

  

Title / Related Subject Matter

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.